


Exhibit 10.14


2014 Incentive Compensation Program


On February 7, 2014, the Chairman of the Board and independent directors, acting
pursuant to authority delegated by the Board of Directors (the "Board"),
approved the participation of the Company’s President and Vice President of
Operations in the Tesoro Corporation 2014 Incentive Compensation Program (the
“2014 ICP” or the “2014 Program”). In addition, the Board approved the target
payout for such officers. Similar to the 2013 Program, the 2014 Program consists
of two equally weighted components: Tesoro Corporation’s overall performance and
Business Unit performance outlined below. The performance results of Tesoro
Corporation and the individual business units may be adjusted to take into
account unbudgeted business decisions, unusual or non-recurring items, and other
factors, as approved by Tesoro Corporation’s Compensation Committee, to
determine the total amount, if any, available under the 2014 ICP. The Chairman
of the Board and independent directors of the Company have discretion to adjust
individual awards, if any, for Company executives based on their assessment of
an individual executive’s performance relative to successful achievement of
goals, business plan execution and other leadership attributes.


Component 1 - Corporate Performance - measured against target with the range of
outcomes between 0% to 200%. Tesoro Corporation performance metrics include the
following:


•
Achievement of earnings before interest, taxes, depreciation and amortization
("EBITDA") measured on a margin neutral basis (this is the more heavily weighted
metric, constituting 50% of the bonus opportunity for the corporate performance
component);

•
Safety - Targeted improvement in recordable incidents (this metric constitutes
5% of the bonus opportunity for the corporate performance component);

•
Process Safety Management - Targeted improvement in the number of process safety
incidents (this metric constitutes 5% of the bonus opportunity for the corporate
performance component);

•
Environmental - Targeted improvements in the number of environmental incidents
(this metric constitutes 5% of the bonus opportunity for the corporate
performance component);

•
Cost Management - Measurement of non-capital cash expenditure versus budget
(this metric constitutes 17.5% of the bonus opportunity for the corporate
performance component); and

•
Business Improvement - Targeted improvements from value creation
projects/initiatives (this metric constitutes 17.5% of the bonus opportunity for
the corporate performance component).



Component 2 - Business Unit Performance - measured against target with the range
of outcomes between 0% to 200%. Business Unit performance is measured through
balanced scorecards with performance metrics including, but not limited to:


•
Safety and Environmental;

•
Cost Management;

•
Improvements in EBITDA; and

•
Business improvement and value creation initiatives.





